Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “measuring a thickness of the liquid layer to detect a variation in the thickness of the liquid layer while etching the thin layer; calculating a variation in concentration of the phosphoric acid and the water based on the variation in the thickness of the liquid layer; and supplying water on the substrate based on the variation in the concentration of the phosphoric acid and the water so that the concentration of the phosphoric acid and the water becomes a predetermined value” as recited in claim 1, and “a thickness measurement unit configured to measure a thickness of the liquid layer while etching the thin layer by using a reaction between the thin layer and the etchant; a process control unit configured to detect a variation in the thickness of the liquid layer and to calculate a variation in concentration of the phosphoric acid and the water based on the variation in the thickness of the liquid layer; and a water supply unit configured to supply water on the substrate based on the variation in the concentration of the phosphoric acid and the water so that the concentration of the phosphoric acid and the water becomes a predetermined value” as recited in claim 9.
	Claims 2-8 and 10-20 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1 and 9, the closest prior art was Hinode et al. (Pub No. US 2018/0090342 A1, hereinafter Hinode) and teaches everything of claims 1 and 9 except for “measuring a thickness of the liquid layer to detect a variation in the thickness of the liquid layer while etching the thin layer; calculating a variation in concentration of the phosphoric acid and the water based on the variation in the thickness of the liquid layer; and supplying water on the substrate based on the variation in the concentration of the phosphoric acid and the water so that the concentration of the phosphoric acid and the water becomes a predetermined value” as recited in claim 1, and “a thickness measurement unit configured to measure a thickness of the liquid layer while etching the thin layer by using a reaction between the thin layer and the etchant; a process control unit configured to detect a variation in the thickness of the liquid layer and to calculate a variation in concentration of the phosphoric acid and the water based on the variation in the thickness of the liquid layer; and a water supply unit configured to supply water on the substrate based on the variation in the concentration of the phosphoric acid and the water so that the concentration of the phosphoric acid and the water becomes a predetermined value” as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML